Citation Nr: 1036564	
Decision Date: 09/27/10    Archive Date: 09/30/10	

DOCKET NO.  07-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder, to include on an extraschedular 
basis. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to March 1952.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a decision of August 2009, the Board denied entitlement to an 
evaluation in excess of 30 percent for posttraumatic stress 
disorder, and similarly denied entitlement to a total disability 
rating based upon individual unemployability.  The Veteran 
subsequently appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), which, in an April 
2010 Order, vacated the Board's August 2009 decision, and, in so 
doing, remanded the Veteran's case to the Board for action 
consistent with an April 2010 Joint Motion for Remand.  The case 
is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).

Finally, this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify you 
if further action is required on your part.


REMAND

A review of the record in this case raises some question as to 
the current severity of the Veteran's service-connected 
posttraumatic stress disorder, and the impact of his various 
service-connected disabilities on his ability to obtain and 
retain substantially gainful employment.  

In that regard, at the time of the April 2010 Joint Motion, it 
was noted that the Board had failed to provide adequate reasons 
and bases for its determination that there existed no evidence 
that, due exclusively to the Veteran's service-connected 
posttraumatic stress disorder, he had experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the application 
of the regular schedular standards.  More specifically, it was 
determined that the Board's analysis was lacking because that 
analysis did not account for an October 2006 Vet Center report 
which discussed the severe impact of the Veteran's posttraumatic 
stress disorder on his ability to work.

Regarding the Veteran's potential entitlement to a total 
disability rating based upon individual unemployability, it was 
the conclusion of the Joint Motion that the Board's statement of 
reasons and bases at the time of its August 2009 decision was 
inadequate, because that analysis did not consider the 
aforementioned October 2006 Vet Center treatment summary 
discussing the serious impact of the Veteran's posttraumatic 
stress disorder symptomatology on his ability to function in a 
work setting.  Further noted was that, in determining potential 
entitlement to a total disability rating based upon individual 
unemployability, neither the Veteran's nonservice-connected 
disabilities nor his advanced age may be considered.

The Board notes that, pursuant to applicable law and regulation, 
ratings are to be based as far as practicable upon the average 
impairment of earning capacity, with the additional priviso that 
the Secretary shall from time to time readjust the Schedule of 
Ratings in accordance with experience.  Moreover, to accord 
justice to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
Veteran's service-connected disability or disabilities, where the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2009).

As regards potential entitlement to a total disability rating 
based upon individual unemployability, such a rating may be 
assigned where the schedular rating is less than total when it is 
found that a service-connected disability or disabilities are 
sufficient to produce unemployability without regard to advancing 
age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

In the case at hand, a review of the record discloses that the 
Veteran has completed college, and, apparently, some graduate 
work.  Reportedly, the Veteran has had occupational experience as 
an engineer/engineering consultant, and last worked in March 
1999.  The Veteran's service-connected disabilities consist of 
posttraumatic stress disorder, currently evaluated as 30 percent 
disabling; residuals of cold injury to the left upper extremity, 
evaluated as 20 percent disabling; residuals of cold injury to 
the right lower extremity, evaluated as 20 percent disabling; 
residuals of cold injury to the left lower extremity, evaluated 
as 20 percent disabling; residuals of cold injury to the right 
upper extremity, evaluated as 20 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  The combined evaluation 
currently in effect for the Veteran's various service-connected 
disabilities is 80 percent.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as the result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent, and there is 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2009).

The Board observes that, during the course of VA outpatient 
treatment in October 2005, the Veteran reported that his 
prescribed medication had been helping him to sleep.  He denied a 
depressed mood, but did endorse some lack of motivation to get 
things done.  According to the Veteran, he continued to attend 
the Vet Center every Thursday, and was the secretary of a 
military organization named "The Chosin Few."  Further noted was 
that the Veteran's sleep and appetite were generally good, and 
that his nightmares were "rare and not memorable."

During the course of subsequent VA outpatient treatment in March 
2006, the Veteran indicated that he was tolerating his prescribed 
medication well, though he still experienced some low energy.  
The Veteran denied any difficulty sleeping, and similarly denied 
any changes in appetite.  Moreover, he continued to attend a 
group at the local Vet Center every Thursday.  On mental status 
examination, the Veteran was well groomed, with good hygiene and 
intermittent eye contact.  The Veteran's speech was clear and 
coherent, and there was no evidence of any abnormal motor 
movement.  Affect showed good range and intensity, and the 
Veteran's mood was good.  At the time of evaluation, there was no 
evidence of any abnormal thought content, and the Veteran's 
thought processes were goal directed.  There was no evidence of 
any suicidal or homicidal ideation, and both judgment and memory 
were described as intact, with appropriate insight.

In contrast, in the October 2006 Vet Center correspondence 
referenced in the April 2010 Joint Motion, the Veteran was 
described as experiencing a significant sense of survivor guilt, 
as well as "numbing," resulting in difficulty in emotionally 
connecting to others who were non-Veterans.  Further noted was 
that the Veteran's symptoms had caused him to emotionally 
compartmentalize his Korean War experiences from the rest of his 
life, which detachment and emotional compartmentalization 
severely limited his ability to work.  According to the Vet 
Center social worker, the Veteran was unable to tolerate even the 
lowest levels of stress which were inherent in all work settings.  
Moreover, he was "physically too impaired to work," and his 
posttraumatic stress disorder symptomatology "too severe to be 
able to maintain functional work relationships.

Significantly, at the time of a subsequent VA psychiatric 
examination in January 2007 (only three months later), the 
Veteran complained of problems with anger and sleeping (even with 
medication), as well as recurring dreams which often awakened 
him.  However, he further indicated that he could not think of 
any other psychiatric concerns "other than his everyday worries."  
While the Veteran did endorse nightmares, he indicated that he 
"could handle them."  Moreover, he was satisfied with the 
benefits he was getting from his prescribed medication.

Noted at the time was that the Veteran had a career as an 
electrical engineer, but had retired in 1993.  According to the 
Veteran, about six or eight months later, he was contacted by a 
private firm, for which he did some consulting work involving 
overseas travel checking on facilities.  The Veteran reportedly 
performed that function for about four or five months, and was 
then called to work as a consultant in California.  By the 
Veteran's own admission, he performed that function for 
approximately eight months, but "got tired of it" and so helped 
to find a replacement.  However, some time later, he returned to 
California to help his replacement.  According to the Veteran, he 
finally quit working for good in 1999.  Significantly, at that 
time, the Veteran indicated that engineering work "had become 
drudgery for him because he was managing projects and having to 
deal with personnel which he found difficult."  The pertinent 
diagnoses noted were depressive disorder, not otherwise 
specified; and posttraumatic stress disorder, in partial 
remission.  In the opinion of the examiner, even though the 
Veteran was appealing his earlier rating for posttraumatic stress 
disorder, he did not currently report the full symptom criteria 
for that disability, namely, the avoidance behaviors.  While his 
memories of combat had given rise to some irritability, 
impatience, and resentment, decreasing his interpersonal 
functioning abilities, his Global Assessment of Functioning score 
was 65, felt to be indicative of symptoms which did not pose 
significant limitations on his functioning.  Regarding the 
Veteran's unemployability, it was the opinion of the examiner 
that his advanced age, in conjunction with his impatience, would 
likely preclude employability.

As noted above, determinations as to individual unemployability 
must be reached without regard to advancing age.  Moreover, there 
currently exists considerable ambiguity regarding the severity of 
the Veteran's service-connected posttraumatic stress disorder, 
and the impact of that (and the Veteran's other service-connected 
disabilities) on his ability to obtain and retain gainful 
employment.  Significantly, the Veteran last underwent VA 
psychiatric and neurologic examinations for compensation purposes 
in January 2007, almost four years ago.  Moreover, the Veteran 
last underwent an evaluation of his service-connected tinnitus in 
May 2006, more than four years ago.

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's current claims for benefits.  
Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records (including any 
Vet Center records), subsequent to January 
2007, the date of the most recent VA 
examinations of record, should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected post-traumatic stress 
disorder, and the impact of his various 
service-connected disabilities on his 
ability to obtain and retain substantially 
gainful employment.  The RO/AMC is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  The Veteran is 
further to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have an 
adverse affect on his claims.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should, be performed.  

Following completion of the examination(s), 
the appropriate examiner or examiners 
should offer an opinion as to whether, due 
solely to the Veteran's service-connected 
disabilities, he is precluded from all 
forms of substantially gainful employment 
(including sedentary employment) consistent 
with his education and occupational 
experience.  In reaching this 
determination, the examiner should 
specifically take into account the 
aforementioned October 2006 Vet Center 
correspondence, and specifically exclude 
any consideration of the Veteran's age.  A 
complete rationale must be provided for 
any opinion offered, and all 
information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner(s) 
prior to completion of the 
examination(s).  Moreover, a notation 
to the effect that this record review 
has taken place must be included in the 
examination report(s).

3.  The RO/AMC should then readjudicate the 
Veteran's claim for an increased evaluation 
for service-connected posttraumatic stress 
disorder (including on an extraschedular 
basis), as well as his claim for a total 
disability rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims for 
benefits since the issuance of a Statement 
of the Case (SOC) in September 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in order.  
The Board intimates no opinion as to the ultimate outcome in this 
case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



